Case 3:20-cr-00042-GMG-RWT Document 52 Filed 03/16/21 Page 1 of 7 PageID #: 374




                                  ~A~R16 ‘~Z1               United States Department of Justice

                           U.S~
                                                            United States Attorney’s Office
                                                            Northern District of West Virginia
                                                            United States Courthouse
                                                            1125 Chapline Street       Phone: (304) 234-0100
                                                            Suite 3000                 FAX: (304) 234-0111
                                                            Wheeling, WV 26003


Shawn McDermott, Esq.                                       March 4, 2021
Mills McDermott Criminal Law Center
1800 West King Street
Martinsburg, WV 25401
VIA E-MAIL DELIVERY

       Re:       United States v. Timothy John WATSON, Criminal Action No. 3:20-CR-42

Dear Mr. McDermott:

        This will confirm conversations with you concerning your client, Timothy John Watson
(hereinafter referred to as “Defendant” or “Mr. Watson”). All references to the 11GuidelinesT refer to the
guidelines established by the United States Sentencing Commission, effective November 1, 1987, as
amended.

       It is agreed between the United States and your client as follows:

       1.      Mr. Watson agrees to plead guilty to Count Four of the Indictment, Possession of
Unregistered Firearm Silencer, in violation of Title 26, United States Code, Section 586 1(d).

        2.       The maximum penalty to which Mr. Watson will be exposed by virtue of his plea of guilty
to Count Four is: not more than ten (10) years of imprisonment; a fine of up to $250,000; and a term of
supervised release of not more than three (3) years pursuant to Title 26, United States Code, Section 5871
and Title 18, United States Code, Sections 3559(a)(3), 3571(b)(3) and 3583(b)(2). Mr. Watson will also
be required to pay a mandatory special assessment of $100.00, (Title 18, United States Code, Section
3013) which must be paid before the date of sentencing by money order, or certified check, made payable
to the United States District Court. It is also understood that Mr. Watson might be required by the Court
to pay the costs of his incarceration.




                                                               a 3,/a ~/‘~c~ ‘~)
 Timotciy John     atson, Defendant                         Date

                                                              ~
-SI~awn McDermott, Esq.                                     Date
 Counsel for Defendant

                                                                                                          —1—
Case 3:20-cr-00042-GMG-RWT Document 52 Filed 03/16/21 Page 2 of 7 PageID #: 375




        3.      Pursuant to Sections 6B1 .4 and 1B1.3 of the Guidelines, the parties hereby stipulate and
agree that the base offense level is a Base Offense Level 18 pursuant to Section 2K2. 1 (a)(5) because the
offense involved a firearm described in 26 U.S.C. § 5845(a), specifically a firearm silencer. The parties
hereby stipulate and agree that no specific offense characteristics apply.

         The parties understand that pursuant to Section 6B 1.4(d), the Court is not bound by the above
stipulations, and if not accepted by the Court, Mr. Watson will not have the right to withdraw his plea of
guilty.

         4.    Mr. Watson understands that the forfeiture of property will be part of the sentence imposed
in this case. Specifically, Mr. Watson agrees to forfeit any and all interest he has of the firearm silencer
that law enforcement seized on November 2, 2020 from his Jefferson County, West Virginia residence.

       Mr. Watson stipulates that the firearm silencer is property involved in a violation of 26 U.S.C.
§ 5861. The above property shall be forfeited, at the option of the United States, in a judicial or
administrative proceeding. By signing this agreement, Mr. Watson withdraws any prior claim he has filed,
and agrees to the entry of a Declaration of Forfeiture.

       Notwithstanding any provision in this agreement, any statute, or any rule to the contrary, any
property that would otherwise be subject to forfeiture shall not be exempted therefrom because a statement
made by the defendant referred to, identified, or led to the identification or location of such property.

        The defendant acknowledges that the United States, upon approval of the Court, may conduct
discovery for the purpose of identifying and locating assets forfeited to the United States, property
traceable to such assets, or assets of the defendant that may be substituted up to the value of the forfeited
assets. The defendant agrees to identify any property, regardless of who owns or controls such property,
which was involved in the offense conduct, and to identify anything that could be forfeited as substitute
property. The defendant further agrees to take all steps as requested by the United States to obtain from
any other person, by any lawful means, all records of assets owned by the defendant. The defendant also
agrees to execute any deed or other document containing any necessary assurance to effectuate the transfer
of title to forfeitable assets to the United States, and to testify truthfully in any judicial forfeiture
proceeding. The defendant further agrees to undergo any polygraph examination the United States may
choose to administer concerning such assets, to provide the defendant’s tax returns for the previous five
years, and to sign consents authorizing the Internal Revenue Service and other taxing agencies to release
tax returns and related filings to agents of the United States Attorney’s Office.

       The defendant hereby waives all interest in any property subject to this plea agreement in any
administrative or judicial forfeiture proceeding, whether criminal or civil, state or federal. By signing this
                         Lt hcreby withdraws any claim the defendant may have filed in any administrative



                                                                 ~3/° 8/~9~\
                                                               Date

                                                                      ~1
       McDermott, Esq.                                         Date
 Counsel for Defendant

                                                                                                         -2-
Case 3:20-cr-00042-GMG-RWT Document 52 Filed 03/16/21 Page 3 of 7 PageID #: 376




forfeiture action and agrees to the entry of a Declaration of Forfeiture. The defendant also agrees to consent
to the entry of orders of forfeiture for such property and waives the requirements of Federal Rules of
Criminal Procedure 32.2 and 43(a) regarding notice of the forfeiture in the charging instrument, the
announcement of the forfeiture at sentencing, and the incorporation of the forfeiture in the judgment. The
defendant agrees to take all steps as requested by the United States to pass clear title to forfeitable assets
to the United States, and to testify truthfully in any judicial forfeiture proceeding.

        The defendant also waives all constitutional and statutory challenges in any manner (including
direct appeal, habeas corpus, or any other means) to any forfeiture carried out in accordance with this plea
agreement on any grounds, including that the forfeiture constitutes an excessive fine or punishment. The
defendant further waives any failure by the Court to advise the defendant of the applicable forfeiture at
the time the guilty plea is accepted as required by Rule 1 1(b)(1)(J).

       In addition, the defendant voluntarily abandons all right, title, interest, and claim to the following
property, in order that the appropriate disposition may be made thereof by any federal, state, or local law
enforcement agency having custody of such items:

               a. The 3D-printed items that the United States intends to argue at sentencing constitute
                  machinegun conversion devices for AR-iS style rifles, also known as “drop in auto
                  sears,” which law enforcement seized on November 2, 2020 from the defendant’s
                  Jefferson County, West Virginia residence;
               b. The 3D printers, 3D printer parts and accessories, and 3D printer supplies, which law
                  enforcement seized on November 2, 2020 from the defendant’s Jefferson County, West
                  Virginia residence; and
               c. A United States Postal Service package and its contents, which include items that the
                  United States intends to argue at sentencing constitute machinegun conversion devices
                  for AR-15 style rifles, also known as “drop in auto sears,” which was seized from a
                  2005 Volkswagen Jetta GL on November 2, 2020.

         5.      As a factual basis for the plea of guilty, the stipulation to the base offense level, and
forfeiture, the parties hereby stipulate and agree to the following facts:

       On November 2, 2020, at his residence in Jefferson County, West Virginia, Mr. Watson possessed
       a firearm silencer that was not registered to him in the National Firearms Registration and Transfer
       Record. The defendant knew that the features or characteristics of the firearm silencer made it an
       item that needed to be registered to him in the National Firearms Registration and Transfer Record.




                                                                                    6~ I
                                                              Date

                                                                ~/2/~/
       McDermott, Esq.                                        Date
 Counsel for Defendant

                                                                                                         -3-
 Case 3:20-cr-00042-GMG-RWT Document 52 Filed 03/16/21 Page 4 of 7 PageID #: 377




         6.      Mr. Watson waives any right to have sentencing determinations made by a jury and for a
 jury determination of any and all facts relevant to the application of the United States Sentencing
  Guidelines provisions and consents to the application of the Guidelines, in conformity with United States
 v. Booker, 125 S.Ct. 738 (2005), and to a determination of any and all facts and a resolution of the
 application of any and all Guidelines factors by the United States District Judge. Mr. Watson further
 agrees that the District Judge should make any sentencing determinations, including, but not limited to,
 Guidelines determinations, using the preponderance of the evidence standard.

         7.     Mr. Watson will be completely forthright and truthful with federal and state officials in the
 Northern District of West Virginia and elsewhere with regard to all inquiries made of him and will give
 signed, sworn statements and grand jury and trial testimony relative thereto. Mr. Watson will agree to
 submit to a polygraph examination if requested to do so by the United States Attorney’s Office for the
 Northern District of West Virginia.

          8.      Nothing contained in any statement or any testimony given by Mr. Watson pursuant to
 Paragraph 7 will be used against him as the basis for any subsequent prosecution. It is understood that
 any information obtained from Mr. Watson in compliance with this Agreement will be made known to
 the sentencing Court. However, pursuant to Guideline 1B1 .8, such information may not be used by the
 Court in determining Mr. Watson’s applicable guideline range. This Agreement does not prevent Mr.
 Watson from being prosecuted for any violations of other Federal and state laws he may have committed
 should evidence of any such violations be obtained from an independent legitimate source, separate and
 apart from that information and testimony being provided by him pursuant to this Agreement. In addition,
 nothing contained in this Agreement shall prevent the United States from prosecuting Mr. Watson for
 perjury or the giving of a false statement to a federal agent, if such a situation should occur by virtue of
 his fulfilling the conditions of Paragraph 7 above.

         9.     At final disposition, the United States will advise the Court of Mr. Watson’s forthrightness
 and truthfulness, or failure to be forthright and truthful, and ask the Court to give the same such weight as
 the Court deems appropriate. In addition, at the sentencing hearing, the United States will move to dismiss
 the Counts One, Two, and Three of the Indictment.

         10.     There have been no representations whatsoever by any agent or employee of the United
 States, or any other law enforcement agency, as to what the final disposition in this matter should or will
 be. This Agreement includes nonbinding sentencing recommendations by the United States, pursuant to
 Rule 11(c)(1)(B). However, Mr. Watson understands that the Court is not bound by these sentencing
 recommendations, and that he has no right to withdraw his guilty plea if the Court does not follow the
 sentencing recommendations set forth in this Plea Agreement.




                                                                                          \
  Timothy Joh~      t~on,                                      Date


~Shawn cDermott, Esq.
                                                                 ~/~/~/
                                                               Date
  Counsel for Defendant

                                                                                                         -4-
Case 3:20-cr-00042-GMG-RWT Document 52 Filed 03/16/21 Page 5 of 7 PageID #: 378




          11.     The United States will make the following nonbinding recommendations: 1) if Mr. Watson
 accepts responsibility, and if the probation office recommends a two-level reduction for “acceptance of
 responsibility,” as provided by Guideline 3E1 .1, the United States will concur in the recommendation; 2)
 should Mr. Watson give timely and complete information about his own involvement and provide timely
 notice of his intent to plead guilty, permitting the United States to avoid trial preparation, and comply with
 all the requirements of this Agreement, the United States will recommend, if applicable, an additional
 one-level reduction for this “timely acceptance” of responsibility. In order to be eligible for this timely
 acceptance of responsibility, Mr. Watson must execute this Plea Agreement on or before 5:00 p.m.,
 March 8, 2021, and return or fax an executed copy to the United States by that day and time; and, 3) the
 United States will recommend a sentence within the range of 57 to 71 months of imprisonment.

         In support of its sentencing recommendation, the United States intends to present evidence and
 argument, at sentencing, that the relevant conduct of the offense of conviction involved Mr. Watson’s
 manufacture and transfer of hundreds of rnachinegun conversion devices for AR- 15 style rifles, also
 known as “drop in auto sears,” parts designed and intended solely and exclusively, or combination of parts
 designed and intended, for use in converting a weapon into a machinegun, to hundreds of individuals
 including individuals whom Mr. Watson had reasons to believe were adherents to an extremist political
 movement referred to as “Boogaloo,” a term referencing an impending civil war or violent uprising against
 the government for perceived incursions on U.S. Constitutional rights, including the Second Amendment.
 The defendant is free to contest, at sentencing, that these items were machinegun conversion devices and
 that he had reason to believe that some of the purchasers were adherents to the Boogaloo movement.

          12.    If, in the opinion of the United States, Mr. Watson either engages in conduct defined under
 Application Notes 4(A) through (K) of Guideline 3C1 .1, fails to cooperate as promised, fails to make a
 truthful debriefing, is found to be deceptive during any polygraph, fails to testify fully and truthfully either
 at grand jury or any trial, fails to pay the special assessment prior to the sentencing hearing, or violates
 any other provision of the Plea Agreement, then the United States will not be bound to make the foregoing
 recommendations or take the foregoing actions and Mr. Watson will not have the right to withdraw his
 guilty plea.

        13.    Mr. Watson is aware that 18 U.S.C. § 3742 affords a defendant the right to appeal the
sentence imposed. Acknowledging this, and in exchange for the concessions made by the United States in
this plea agreement, the defendant waives the following rights, if the Court sentences the defendant to
seventy-one (71) months of imprisonment or less:

    a. Defendant knowingly waives all right, pursuant to 28 U.S.C. § 1291 or any other statute or
       constitutional provision, to appeal the Defendant’s conviction on any ground whatsoever. This
       includes a waiver of all rights to appeal the Defendant’s conviction on the ground that the statute(s)



~z             ~//4
/TI~n~o~hy ~ Li~f~ndant
                                                                    (~c/~
                                                                    - ‘~•1 ~/:~
                                                                ____________

                                                                 Date
                                                                                A;~1
                                                                           ~3LZ~~I




 ~chawn McDermott, Esq.                                          Date
                                                                     ?/s/~,
 Counsel for Defendant

                                                                                                            -5-
Case 3:20-cr-00042-GMG-RWT Document 52 Filed 03/16/21 Page 6 of 7 PageID #: 379




        to which the defendant is pleading guilty is unconstitutional, or on the ground that the admitted
        conduct does not fall within the scope of the statute(s).

    b. The Defendant knowingly and expressly waives all rights conferred by 18 U.S.C. § 3742 to appeal
       whatever sentence is imposed (including any fine, term of supervised release, or order of
       restitution) for any reason (including the establishment of the advisory sentencing guidelines
       range, the determination of the defendant’s criminal history, the weighing of the sentencing
       factors, and any constitutional challenges to the calculation and imposition of any term of
       imprisonment, fine, order of forfeiture, order of restitution, and term or condition of supervised
       release).

    c. To challenge the conviction or the sentence which is within the maximum provided in the statute
       of conviction or the manner in which it was determined in any post-conviction proceeding,
       including any proceeding under 28 U.S.C. § 2255.

        Nothing in this paragraph, however, will act as a bar to the defendant perfecting any legal remedies
he may otherwise have on appeal or collateral attack respecting claims of ineffective assistance of counsel
orprosecutorial misconduct. The defendant agrees that there is currently no known evidence of ineffective
assistance of counsel or prosecutorial misconduct.

        This waiver of appellate rights is not intended to represent the defendant’s estimation of what an
appropriate or reasonable sentence would or should be. Nor does this waiver of rights prevent the
defendant from arguing for a sentence below the aforementioned adjusted advisory Guideline offense
level at sentencing. The United States waives its right to appeal any sentence within the applicable
advisory Guideline range. Both parties have the right during any appeal to argue in support of the
sentence.

        14.    The United States reserves the right to provide to the Court and the United States Probation
Office, in connection with any presentence investigation that may be ordered pursuant to Rule 32(c) of
the Federal Rules of Criminal Procedure, or in connection with the imposition of sentence should the
Court, pursuant to Rule 32(c)(1), not order a presentence investigation, relevant information, including
information regarding Mr. Watson’s background, criminal record, the offense charged in the Indictment
and other pertinent data appearing at Rule 32(c)(2) of the Federal Rules of Criminal Procedure, as will
enable the Court to exercise its sentencing discretion. The United States also retains the right to respond
to any questions raised by the Court, to correct any inaccuracies or inadequacies in the anticipated
presentence investigation report to be prepared by the Probation Office of the Court, and to respond to
any written or oral statements made to the Court by Mr. Watson or his counsel.




                                                               o~;/~ ~
 Timothy J(              Defendant                           Date    /


 ~awn McDermott, Esq.
                                                                ~/~/~‘
                                                             Date
 Counsel for Defendant

                                                                                                       -6-
Case 3:20-cr-00042-GMG-RWT Document 52 Filed 03/16/21 Page 7 of 7 PageID #: 380




        15.     If the defendant’s plea is not accepted by the Court or is later set aside or if he breaches
any part of this Agreement, then the Office of the United States Attorney will have the right to withdraw
any sentencing recommendations and/or to void this Agreement.

        16.    The above fifteen (15) paragraphs constitute the entire agreement between Mr. Watson and
the United States of America in this matter. There are no agreements, understandings or promises
between the parties other than those contained in this Agreement.

                                                             Very truly yours,

                                                             RANDOLPH J. BERNARD
                                                             ACTING UNITED STATES ATTORNEY



                                                     By:     Jaro/J. Douglas
                                                             Assistant United States Attorney


       As evidenced by my signature at the bottom of the seven (7) pages of this letter agreement, I have
read and understand the provisions of each paragraph herein and, hereby, fully approve of each provision.




                                                                              /~2~
Timothy John Watson, Defendant                               Date


Siiawn I~bermott, Esq.                                       Date
Counsel for Defendant

                                                                                                       -7-
